DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 24 September 2021 [hereinafter Response] has been entered, where:
	Claims 1-3, 5-8, 12-15, and 17-21 have been amended.
Claims 4, 10, 11, 16, 22 are cancelled.
New claims 23-29 are presented for examination.
	Claims 1-3, 5-9, 12-15, 17-21, and 23-29 are pending.
	Claims 1-3, 5-9, 12-15, 17-21, and 23-29 are pending.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 21 June 2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Specification
4.	The objection to the “incorporation of essential material in the specification by reference to an unpublished U.S. application” is withdrawn because Applicant indicates that the material of the unpublished U.S. application is NOT “relied upon to overcome any objection, rejection, or other requirement imposed by the Office.” (See Response at pp. 11-12). 
Claim Objections
5.	The objections to claims 1, 13, and 19 are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 U.S.C. § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 25, line 1, recites the limitation "The computing system computer readable medium”. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1, 12, 13, 19, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth] and US Published Application 20130139152 to Chang et al. [hereinafter Chang].
Regarding claim 1, Larsson teaches [a] computer-implemented method (Larsson ¶¶ 0097-98), comprising:
storing, in a database associated with a virtualization environment (Larsson ¶ 0055 teaches cloud computing applications include applications utilizing cloud computing, such as web email application, a data storage application, or an application for running a virtual machine (that is, storing, in a database associated with a virtualization environment)), first usage data for a first user and a second usage data for a second user of a resource in the virtualization environment (Larsson ¶ 0062 teaches collecting previous usage information of each user, S11 (that is, “usage information of each user” includes first usage data and also second usage data). The previous usage information comprises previous or earlier management of cloud computing resources of each user (that is, first usage data for a first user and a second usage data for a second user); Larsson ¶ 0055 teaches a user is “an application, such as a cloud computing application,” and also includes a “computer program, a person, or a device”); 
determining computer resource demand for the resource in the virtualization environment (Larsson ¶ 0056 teaches "user predictability" used herein includes the predictability of the behavior of a user, for example, whether their future behavior, in terms of what cloud computing resources they will request or their demand on a cloud computing infrastructure (that is, the virtualization environment), can be easily predicted or not (that is, determining the computer resource demand for the resource)) at least by:
training a first prediction model for the first user at least by processing at least a subset of the first usage data for the first user stored in the database associated with the virtualization environment, wherein the first prediction model and the first usage data reflects seasonality of resource usage of the first user over time;
training a second prediction model for the second user at least by processing at least a subset of the second usage data for the second user stored in the database associated with the virtualization environment (Larsson Fig. 2 teaches (Examiner annotations in dashed text boxes): 

    PNG
    media_image1.png
    713
    618
    media_image1.png
    Greyscale

Larsson ¶ 0063 teaches creating a prediction model for each user as indicated by S12 in FIG. 2. This involves inputting previous usage information into an algorithm so as to create a prediction model which determines or calculates a prediction accuracy score for each user); further, Larsson Fig. 5 teaches a prediction module (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    322
    511
    media_image2.png
    Greyscale

Larsson ¶ 0079 teaches prediction module 11 comprises a training sub-module 17 and a test sub-module 18 for creating a prediction model for each user as seen in FIG. 5. The prediction model is based on the previous usage information so as to determine the prediction accuracy score for each user. In one embodiment, the previous usage information is split into two datasets (that is, at least by processing at least a subset of the first usage data and at least by processing at least a subset of the second usage data). One dataset is input into the training sub-module 17 comprising an algorithm for creating and/or training the prediction model. The algorithm may comprise a statistical method or a machine learning based method, for example, neural networks or time-series decomposition; Larsson ¶ 0060 teaches [prediction outputs] based on previous usage information of, for example, the previous, hour(s) day(s), week(s), month(s) or year(s) (that is, usage relative to time is reflects seasonality of resource usage of the first user over time)); 
generating a first prediction for the first user using the first prediction model, wherein the first prediction reflects the seasonality of resource usage of the first user over time; 
generating a second prediction for the second user using the second prediction model (Larsson ¶ 0074 teaches prediction module 11 for determining a prediction accuracy score for each user which is indicative of their user predictability (that is, the respective “prediction accuracy score” is determining a first individual prediction and determining a second individual prediction); Larsson ¶ 0092 teaches in relation to the “prediction accuracy score for each user” is in indicative of their user predictability, and [is used] to allocate cloud computing resources to each user dependent on their user predictability);
* * *
Though Larsson teaches allocating cloud computing resources in a cloud computing environment through multiple prediction models, Larsson, however, does not explicitly teach - 
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction; and
* * *
But Elmroth teaches -
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction (Elmroth Fig. 2 teaches (Examiner annotations in dashed text boxes):

    PNG
    media_image3.png
    845
    580
    media_image3.png
    Greyscale

Elmroth ¶ 0039 teaches that prediction unit 120 may further comprise a capacity mapper 163, for mapping of predictions to compute units, and an aggregator 165 for aggregation of a prediction; Elmroth ¶ 0040 teaches aggregator 165 may be arranged to aggregate the at least one difference expressed in compute units. Such that the aggregation results in an aggregated compute unit prediction (that is, determined computer resource demand). The output of the aggregator 165 is a capacity difference, wherein the prediction unit 120 may be arranged to transmit the capacity difference to the resource adapter unit 150 (that is, aggregating the first and the second predictions into an aggregated prediction . . . ; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction); Elmroth ¶ 0029 teaches the usage data in which different applications may have different workload characteristics e.g., some workloads may be spiky in nature while other workloads may have daily, weekly, monthly, or seasonal patterns (that is, “seasonal patterns” in usage data reflects the seasonality of resource usage of the first user over time); and
* * *
Larsson and Elmroth are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Larsson pertaining to computer resource prediction with the prediction aggregation of Elmroth.
The motivation for doing so is to realize the advantage of a self-tuning autonomous system that can handle both planned and unplanned demand peaks and an optimal constitution of resource units that will give the required capacity be chosen automatically. (Elmroth ¶ 0015).
Though Larsson and Elmroth teach the features of computer resource demand in a virtualization environment, the combination of Larsson and Elmroth, however, does not explicitly teach -
* * *
and generating a graphical user interface having at least a representation of the determined resource demand.
However, Chang teaches -
and generating a graphical user interface having at least a representation of the determined resource demand (Chang Figs. 12A & 12B teach “provisioning time reduction,” and “average resource waste,” with respect to prediction models and a “regression-correlation ensemble”; Chang ¶ 0055 teaches a display 24 (that is, generating a graphical user interface having at least a representation of the determined resource demand)).
Larsson, Elmroth, and Chang are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Larsson and Elmroth pertaining to computer resource prediction including prediction aggregation with the graphic user interface of the resource allocation of Chang.
The motivation for doing so is to provide virtual machine resource deployment on demand as needed in a minimal amount of time. (Chang ¶ 0004).
Regarding claim 13, Larsson teaches [a] non-transitory computer readable medium (Larsson, cl. 42) having stored thereon a sequence of instructions which, when stored in memory and executed by a processor, causes the processor to perform a set of acts (Larsson ¶ 0030), the set of acts comprising:
storing, in a database associated with a virtualization environment (Larsson ¶ 0055 teaches cloud computing applications include applications utilizing cloud computing, such as web email application, a data storage application, or an application for running a virtual machine (that is, storing, in a database associated with a virtualization environment)), first usage data for a first user and a second usage data for a second user of a distributed computer resource in the virtualization environment (Larsson ¶ 0062 teaches collecting previous usage information of each user, S11. The previous usage information comprises previous or earlier management of cloud computing resources of each user (that is, first usage data for a first user and a second usage data for a second user for determining a resource demand of the resource); Larsson ¶ 0055 teaches a user is “an application, such as a cloud computing application,” and also includes a “computer program, a person, or a device”);
determining computer resource demand for the distributed computer resource in the virtualization environment (Larsson ¶ 0056 teaches "user predictability" used herein includes the predictability of the behavior of a user, for example, whether their future behavior, in terms of what cloud computing resources they will request or their demand on a cloud computing infrastructure (that is, the virtualization environment), can be easily predicted or not (that is, determining the resource demand for the resource)) at least by:
training a first prediction model for the first user at least by processing at least a subset of the first usage data for the first user stored in the database associated with the virtualization environment, wherein the first prediction model and the first usage data reflects seasonality of resource usage of the first user over time; 
training a second prediction model for the second user at least by processing at least a subset of the second usage data for the second user stored in the database associated with the virtualization environment (Larsson Fig. 2 teaches (Examiner annotations in dashed text boxes): 

    PNG
    media_image1.png
    713
    618
    media_image1.png
    Greyscale

Larsson ¶ 0063 teaches creating a prediction model for each user as indicated by S12 in FIG. 2. This involves inputting previous usage information into an algorithm so as to create a prediction model which determines or calculates a prediction accuracy score for each user); further, Larsson Fig. 5 teaches a prediction module (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    322
    511
    media_image2.png
    Greyscale

Larsson ¶ 0079 teaches prediction module 11 comprises a training sub-module 17 and a test sub-module 18 for creating a prediction model for each user as seen in FIG. 5. The prediction model is based on the previous usage information so as to determine the prediction accuracy score for each user. In one embodiment, the previous usage information is split into two datasets (that is, at least by processing at least a subset of the first usage data and at least by processing at least a subset of the second usage data). One dataset is input into the training sub-module 17 comprising an algorithm for creating and/or training the prediction model. The algorithm may comprise a statistical method or a machine learning based method, for example, neural networks or time-series decomposition; Larsson ¶ 0060 teaches [prediction outputs] based on previous usage information of, for example, the previous, hour(s) day(s), week(s), month(s) or year(s) (that is, usage relative to time is reflects seasonality of resource usage of the first user over time));
generating a first prediction for the first user using the first prediction model, wherein the first prediction reflects the seasonality of resource usage of the first user over time; 
generating a second prediction for the second user using the second prediction model (Larsson ¶ 0074 teaches prediction module 11 for determining a prediction accuracy score for each user which is indicative of their user predictability (that is, the respective “prediction accuracy score” is determining a first individual prediction and determining a second individual prediction); Larsson ¶ 0092 teaches in relation to the “prediction accuracy score for each user” is in indicative of their user predictability, and [is used] to allocate cloud computing resources to each user dependent on their user predictability);
* * *
Though Larsson teaches allocating cloud computing resources in a cloud computing environment through multiple prediction models, Larsson, however, does not explicitly teach - 
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction; and
* * *
But Elmroth teaches -
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction (Elmroth Fig. 2 teaches (Examiner annotations in dashed text boxes):

    PNG
    media_image3.png
    845
    580
    media_image3.png
    Greyscale

Elmroth ¶ 0039 teaches prediction unit 120 may further comprise a capacity mapper 163, for mapping of predictions to compute units, and an aggregator 165 for aggregation of a prediction; Elmroth ¶ 0040 teaches aggregator 165 may be arranged to aggregate the at least one difference expressed in compute units. Such that the aggregation results in an aggregated compute unit prediction (that is, determined computer resource demand). The output of the aggregator 165 is a capacity difference, wherein the prediction unit 120 may be arranged to transmit the capacity difference to the resource adapter unit 150 (that is, aggregating the first and the second predictions into an aggregated prediction . . . ; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction); Elmroth ¶ 0029 teaches the usage data in which different applications may have different workload characteristics e.g., some workloads may be spiky in nature while other workloads may have daily, weekly, monthly, or seasonal patterns (that is, “seasonal patterns” in usage data reflects the seasonality of resource usage of the first user over time)); and
* * *
Larsson and Elmroth are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Larsson pertaining to computer resource prediction with the prediction aggregation of Elmroth.
The motivation for doing so is to realize the advantage of a self-tuning autonomous system that can handle both planned and unplanned demand peaks and an optimal constitution of resource units that will give the required capacity be chosen automatically. (Elmroth ¶ 0015).
Though Larsson and Elmroth teach the features of computer resource demand in a virtualization environment, the combination of Larsson and Elmroth, however, does not explicitly teach -
* * *
and generating a graphical user interface having at least a representation of the determined resource demand.
However, Chang teaches -
and generating a graphical user interface having at least a representation of the determined resource demand (Chang Figs. 12A & 12B teach “provisioning time reduction,” and “average resource waste,” with respect to prediction models and a “regression-correlation ensemble”; Chang ¶ 0055 teaches a display 24 (that is, generating a graphical user interface having at least a representation of the determined resource demand)).
Larsson, Elmroth, and Chang are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Larsson and Elmroth pertaining to computer resource prediction including prediction aggregation with the graphic user interface of the resource allocation of Chang.
The motivation for doing so is to provide virtual machine resource deployment on demand as needed in a minimal amount of time. (Chang ¶ 0004).
Regarding claim 19, Larsson teaches [a] computing system (Larsson ¶ 0041), comprising:
a processor; and a storage medium having stored thereon a sequence of instructions which when executed by the processor, causes the processor to execute a set of acts (Larsson ¶ 0030), the set of acts comprising:
storing, in a database associated with a virtualization environment (Larsson ¶ 0055 teaches cloud computing applications include applications utilizing cloud computing, such as web email application, a data storage application, or an application for running a virtual machine (that is, storing, in a database associated with a virtualization environment)), first usage data for a first user and a second usage data for a second user of a distributed computer resource in a virtualization environment (Larsson ¶ 0062 teaches collecting previous usage information of each user, S11 (that is, “usage information of each user” includes first usage data and also second usage data). The previous usage information comprises previous or earlier management of cloud computing resources of each user (that is, first usage data for a first user and a second usage data for a second user); Larsson ¶ 0055 teaches a user is “an application, such as a cloud computing application,” and also includes a “computer program, a person, or a device”);
determining computer resource demand for the distributed computer resource in the virtualization environment (Larsson ¶ 0056 teaches "user predictability" used herein includes the predictability of the behavior of a user, for example, whether their future behavior, in terms of what cloud computing resources they will request or their demand on a cloud computing infrastructure (that is, the virtualization environment), can be easily predicted or not (that is, determining the computer resource demand for the resource)) at least by:
training a first prediction model for the first user at least by processing at least a subset of the first usage data for the first user stored in the database associated with the virtualization environment, wherein the first prediction model and the first usage data reflects seasonality of resource usage of the first user over time; 
training a second prediction model for the second user at least by processing at least a subset of the second usage data for the second user stored in the database associated with the virtualization environment (Larsson Fig. 2 teaches (Examiner annotations in dashed text boxes): 

    PNG
    media_image1.png
    713
    618
    media_image1.png
    Greyscale

Larsson ¶ 0063 teaches creating a prediction model for each user as indicated by S12 in FIG. 2. This involves inputting previous usage information into an algorithm so as to create a prediction model which determines or calculates a prediction accuracy score for each user); further, Larsson Fig. 5 teaches a prediction module (Examiner annotations in dashed text boxes):

    PNG
    media_image2.png
    322
    511
    media_image2.png
    Greyscale

Larsson ¶ 0079 teaches prediction module 11 comprises a training sub-module 17 and a test sub-module 18 for creating a prediction model for each user as seen in FIG. 5. The prediction model is based on the previous usage information so as to determine the prediction accuracy score for each user. In one embodiment, the previous usage information is split into two datasets (that is, at least by processing at least a subset of the first usage data and at least by processing at least a subset of the second usage data). One dataset is input into the training sub-module 17 comprising an algorithm for creating and/or training the prediction model. The algorithm may comprise a statistical method or a machine learning based method, for example, neural networks or time-series decomposition; Larsson ¶ 0060 teaches [prediction outputs] based on previous usage information of, for example, the previous, hour(s) day(s), week(s), month(s) or year(s) (that is, usage relative to time is reflects seasonality of resource usage of the first user over time)); 
generating a first prediction for the first user using the first prediction model, wherein the first prediction reflects the seasonality of resource usage of the first user over time;
generating a second prediction for the second user using the second prediction model (Larsson ¶ 0074 teaches prediction module 11 for determining a prediction accuracy score for each user which is indicative of their user predictability (that is, the respective “prediction accuracy score” is determining a first individual prediction and determining a second individual prediction); Larsson ¶ 0092 teaches in relation to the “prediction accuracy score for each user” is in indicative of their user predictability, and [is used] to allocate cloud computing resources to each user dependent on their user predictability);
* * *
Though Larsson teaches allocating cloud computing resources in a cloud computing environment through multiple prediction models, Larsson, however, does not explicitly teach - 
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction; and
* * *
But Elmroth teaches -
* * *
aggregating the first and the second predictions into an aggregated prediction that reflects the seasonality of resource usage of the first user over time; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction (Elmroth Fig. 2 teaches (Examiner annotations in dashed text boxes):

    PNG
    media_image3.png
    845
    580
    media_image3.png
    Greyscale

Elmroth ¶ 0039 teaches prediction unit 120 may further comprise a capacity mapper 163, for mapping of predictions to compute units, and an aggregator 165 for aggregation of a prediction; Elmroth ¶ 0040 teaches aggregator 165 may be arranged to aggregate the at least one difference expressed in compute units. Such that the aggregation results in an aggregated compute unit prediction (that is, determined computer resource demand). The output of the aggregator 165 is a capacity difference, wherein the prediction unit 120 may be arranged to transmit the capacity difference to the resource adapter unit 150 (that is, aggregating the first and the second predictions into an aggregated prediction . . . ; and wherein the determined computer resource demand is based at least in part upon the aggregated prediction); Elmroth ¶ 0029 teaches the usage data in which different applications may have different workload characteristics e.g., some workloads may be spiky in nature while other workloads may have daily, weekly, monthly, or seasonal patterns (that is, “seasonal patterns” in usage data reflects the seasonality of resource usage of the first user over time); and
* * *
Larsson and Elmroth are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Larsson pertaining to computer resource prediction with the prediction aggregation of Elmroth.
The motivation for doing so is to realize the advantage of a self-tuning autonomous system that can handle both planned and unplanned demand peaks and an optimal constitution of resource units that will give the required capacity be chosen automatically. (Elmroth ¶ 0015).
Though Larsson and Elmroth teach the features of computer resource demand in a virtualization environment, the combination of Larsson and Elmroth, however, does not explicitly teach -
* * *
and generating a graphical user interface having at least a representation of the determined resource demand.
However, Chang teaches -
and generating a graphical user interface having at least a representation of the determined resource demand (Chang Figs. 12A & 12B teach “provisioning time reduction,” and “average resource waste,” with respect to prediction models and a “regression-correlation ensemble”; Chang ¶ 0055 teaches a display 24 (that is, generating a graphical user interface having at least a representation of the determined resource demand)).
Larsson, Elmroth, and Chang are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score that is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Larsson and Elmroth pertaining to computer resource prediction including prediction aggregation with the graphic user interface of the resource allocation of Chang.
The motivation for doing so is to provide virtual machine resource deployment on demand as needed in a minimal amount of time. (Chang ¶ 0004).
Regarding claims 12 and 29, the combination of Larsson, Elmroth, and Chang teaches all of the limitations of claims 1 and 13, as described in detail above.
Larsson teaches - 
wherein the aggregated prediction is based on a system level prediction using a system level prediction model generated by processing at least the subset of the first usage data for the first user and the subset of the second usage data for the second user (Larsson ¶ 0069 teaches the determination of a prediction accuracy score based on previous usage information of for example, the previous, hour(s), day(s), week(s), month(s) or year(s), so as to create a prediction accuracy score that reflects a long term behavior of a user . . . the prediction accuracy score is continuously or at regular intervals or on demand recalculated (that is, wherein the second multiple predictions are respectively determined at multiple corresponding second timepoints or second time periods based at least in part upon the second seasonality pattern for the second user)).
12.	Claims 2, 3, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth] and US Published Application 20130139152 to Chang et al. [hereinafter Chang], and further in view of US Published Application 20130185718 to Prakash et al. [hereinafter Prakash].
Regarding claims 2, 14, and 20, the combination of Larsson, Elmroth, and Chang teaches all of the limitations of claims 1, 13, and 19, respectively, as described in detail above.
Though Larsson, Elmroth, and Chang teaches the features of the computer resource prediction reflecting seasonality of resource usage on a prediction aggregation basis, the combination of Larsson, Elmroth, and Chang does not explicitly teach -
wherein the first prediction comprises first time series of values, the second prediction comprises a second time series of values, and the aggregated prediction comprises a combination of the first time series and the second time series.
But Prakash teaches -
wherein the first prediction comprises first time series of values, the second prediction comprises a second time series of values, and the aggregated prediction comprises a combination of the first time series and the second time series (Prakash ¶ 0014 teaches aggregated resource usage within a datacenter may require 100 VM hosts Monday through Friday during business hours of 8:00 AM to 5:00 PM but only 30 VM hosts Monday through Friday during non-business hours and during the weekends (calculating a sum of the individual resource usage predictions pertaining to a particular time)); Prakash ¶ 0016 teaches [a] segmentation function may, for example, model each segment as a Gaussian distribution and compute the statistical distance between the distributions of the segments and Gaussian models of the segments. Statistical distance includes a measure of the difference between probability distributions (e.g., Gaussian distributions). Segment locations can be identified as those locations that reduce the total statistical distance to a desired limit (that is, predicting the resource is predicted to be depleted at least by comparing the sum to the resource)).
Larsson, Elmroth, Chang, and Prakash are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. . Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Prakash teaches the seasonality of a measured aggregated resource usage of a group of virtual machines. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Elmroth, and Chang pertaining to computer resource prediction including prediction aggregation with the seasonality of measured aggregated resource streams of Prakash.
The motivation for doing so is because resource demand in a datacenter may not be uniform through a given period such as a day or a week, and by accounting for such uniformity, provide sufficient resources for virtual machine deployment (Prakash ¶ 0001).
Regarding claims 3 and 15, the combination of Larsson, Elmroth, Chang, and Prakash teaches all of the limitations of claims 2 and 14, respectively, as described above.
Larsson teaches -
identifying when the distributed computer resource is predicted to be depleted at least by comparing the aggregated prediction to the distributed computer resource (Larsson ¶ 0070 teaches determination of a prediction accuracy score based on previous usage information of for example, the previous, hour(s), day(s), week (s), month (s) or year (s), so as to create a prediction accuracy score that reflects a long term behavior of a user (that is, forming a time series of multiple summed predictions). Furthermore, the methods . . . may be carried out continuously or at regular intervals so that the allocation of cloud computing resource are constantly adapted to changes in type of user requesting resources as well as their behaviors (that is, pertaining to a plurality of future times). In yet another embodiment, the prediction accuracy score is continuously or at regular intervals (that is, forming a time series of multiple summed predictions) or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources (that is, wherein a summed prediction of the multiple summed predictions is associated with a plurality of future time periods or time points)).
13.	Claims 5, 6, 17, 18, 23, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] ] in view of US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth] and US Published Application 20130139152 to Chang et al. [hereinafter Chang], and US Published Application 20150033224 to Maheshwari et al. [hereinafter Maheshwari] and further in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin].
Regarding claims 5, 17, and 23, the combination of Larsson, Elmroth, and Chang teaches all of the limitations of claims 1, 13, and 19, respectively, as described in detail above.
Though Larsson, Elmroth, and Chang teach the features of computer resource demand predictions in a virtualization environment, the combination of Larsson, Elmroth, and Chang, however, does not explicitly teach -
wherein the representation of the determined computer resource demand comprises a runway view representing when demand is predicted to meet a threshold corresponding to computer resource capacity.
But Maheshwari teaches - 
wherein the representation of the determined computer resource demand comprises a runway view representing when demand is predicted to meet a threshold corresponding to computer resource capacity (Maheshwari ¶ 0083 teaches [0083] In block B282, a quota for the requested share is created. The quota limits the size of the storage space for the share (that is, first resource runway and second resource runway). Thereafter, in block B284, share permissions are created and the management console 118 places a [virtual hard disk] for the share. In another aspect, the [virtual hard disk] is placed by [virtual machine monitor] 106. The copy of the share is created by the storage operating system 107 in block B286. This allows the storage operating system 107 to manage the physical storage space based on the assigned quota for the share), . . . .
Larsson, Elmroth, Chang, and Maheshwari are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Elmroth, and Chang pertaining to computer resource prediction including prediction aggregation for a virtualization environment with the Virtual Machine resource deployment of Maheshwari.
The motivation for doing so is because guest software expects to operate as if it were running on a dedicated computer rather than in a VM. That is, the guest software expects to control various events and have access to hardware resources on a physical computing system (may also be referred to as a host platform) which may be referred to herein as “host hardware resources”. (Maheshwari ¶ 0025).
Though Larsson, Elmroth, Chang, and Maheshwari teaches the features of pertaining to allocation prediction in a virtual environment through seasonality of measured aggregated resources with underlying Virtual Machine resource deployment, the combination of Larsson, Elmroth, Chang, and Maheshwari, however, does not explicitly teach -
. . . . wherein the additional resource demand is compared to a corresponding resource to form a runway view.
But Achin teaches -
. . . wherein the additional resource demand is compared to a corresponding resource to form a runway view (Achin ¶ 0067 teaches a user interface 120 provides tools for monitoring and/or guiding the search of the predictive modeling space. These tools may provide insight into a prediction problems dataset (e.g., by highlighting problematic variables in the dataset, identifying relationships between variables in the dataset, etc.), and/or insight into the results of the search. In Some embodiments, data analysts may use the interface to guide the search, e.g., by specifying the metrics to be used to evaluate and compare modeling solutions (the additional . . . resource amounts are compared to a corresponding resource to form a runway view), by specifying the criteria for recognizing a suitable modeling solution, etc.).
Larsson, Elmroth, Chang, Maheshwari and Achin are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Achin teaches predictive model selection based on determined suitability. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Achin pertaining to the tools for monitoring and/or guiding the search of a predictive modeling space with the resource prediction models and virtual machine deployment of Larsson, Elmroth, Chang, and Maheshwari.
The motivation for doing so is so the results of the dataset evaluation are presented via user interface 120 for assessing the effectiveness of the dataset (e.g., using graphs and/or tables). (Achin ¶ 0151).
Regarding claims 6, 18, and 24, the combination of Larsson, Elmroth, Chang, Maheshwari, and Achin teaches all of the limitations of claims 5, 17, and 23, respectively, as described above. 
Chang teaches -
wherein aggregating the first and the second predictions into an aggregated prediction comprises applying a respective weight to results from at least one of the first or second prediction models (Chang ¶ 0172 teaches combining a plurality of the prediction models via a weighted linear combination (applying respective weights to the multiple trained prediction models) to obtain an intermediate prediction), . . . .
Maheshwari teaches -
. . . , the determined computer resource demand pertains to a storage container (Maheshwari ¶ 0073 teaches management console 118 (or VMM 106) may present the [file] shares (228, FIG. 2D) to multiple VMs as storage containers 229A-229N (FIG. 2D)), the runway view includes a first resource runway and a second resource runway, the first resource runway is indicative of a first future time point or a first future temporal period when the distributed computer resource is predicted to be demanded to a threshold capacity of the distributed computer resource, and the second resource runway is indicative of a second future time point or a second future temporal period when the computer resource is predicted to be demanded to a second threshold capacity of the distributed computer resource (Maheshwari ¶ 0083 teaches [0083] In block B282, a quota for the requested share is created. The quota limits the size of the storage space for the share. Thereafter, in block B284, share permissions are created and the management console 118 places a [virtual hard disk] for the share. In another aspect, the [virtual hard disk] is placed by [virtual machine monitor] 106. The copy of the share is created by the storage operating system 107 in block B286. This allows the storage operating system 107 to manage the physical storage space based on the assigned quota for the share).
14.	Claims 7, 25, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth] and US Published Application 20130139152 to Chang et al. [hereinafter Chang], and further in view of US Published Application 20150339572 to Achin et al. [hereinafter Achin].
Regarding claims 7, 25, and 26, the combination of Larsson, Elmroth, and Chang teaches all of the limitations of claims 1, 19, and 13, respectively, as described above.
Though Larsson, Elmroth, and Chang teach the features of computer resource demand prediction in a virtualization environment, the combination of Larsson, Elmroth, and Chang, however, does not explicitly teach -
wherein the first and second prediction models comprise at least one of an ARIMA (autoregressive integrated moving average) model an ETS (exponential smooth) model an STL (seasonal trend decomposition using Loess) model, a NEURAL NETWORK model, a RANDOM WALK model, a SEASONAL NAÏVE model, a MEAN model, or a LINEAR REGRESSION WITH SEASONAL COMPONENTS model, or a combination thereof.
But Achin teaches -
wherein the first and second prediction models comprise at least one of an ARIMA (autoregressive integrated moving average) model an ETS (exponential smooth) model an STL (seasonal trend decomposition using Loess) model, a NEURAL NETWORK model, a RANDOM WALK model, a SEASONAL NAÏVE model, a MEAN model, or a LINEAR REGRESSION WITH SEASONAL COMPONENTS model, or a combination thereof. (Achin ¶ 0219 teaches the predictive modeling system 100 (the trained prediction models) can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc.).
Larsson, Elmroth, Chang, and Achin are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Achin teaches predictive model selection based on determined model suitability. Thus, it would have been obvious to a person having ordinary skill in the art to modify the combination of Larsson, Elmroth, and Chang pertaining to allocation prediction in a virtual environment with the resource prediction models of Achin.
The motivation for doing so is so a predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that exhibit the best individual performance. (Achin ¶ 0129).
15.	Claims 8, 9, 21, 27, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170339069 to Larsson et al. [hereinafter Larsson] in view of US Published Application 20150286507 to Elmroth et al. [hereinafter Elmroth] and US Published Application 20130139152 to Chang et al. [hereinafter Chang], and US Published Application 20150033224 to Maheshwari et al. [hereinafter Maheshwari].
Regarding claims 8, 21, and 27, the combination of Larsson, Elmroth, and Chang teaches all of the limitations of claims 1, 19, and 13, respectively, as described in detail above.
Though Larsson, Elmroth, and Chang teach the feature of resource allocation prediction in a virtual machine environment through predictive models, the combination of Larsson, Elmroth, and Chang, however, does not explicitly teach - 
. . . wherein the determined computer resource demand pertains to a storage container, that comprises an empty virtual disk, a virtual disk being populated with some actual data, a file or object, or a storage space for a virtual machine.
But Maheshwari teaches -
. . . wherein the determined computer resource demand pertains to a storage container (Maheshwari ¶ 0073 teaches management console 118 (or VMM 106) may present the [file] shares (228, FIG. 2D) to multiple VMs as storage containers 229A-229N (FIG. 2D)), that comprises an empty virtual disk, a virtual disk being populated with some actual data, a file or object, or a storage space for a virtual machine (Maheshwari ¶ 0005 teaches [s]torage systems are being used extensively in virtual environments where a physical resource is time-shared among a plurality of independently operating processor executable virtual machines. Typically, storage space is presented to a virtual machine as a virtual hard disk (VHD) file. A storage drive (for example, C:\) is then presented to a user via a user interface within a virtual machine context (that comprises . . . a storage space for a virtual machine)).
Larsson, Elmroth, Chang, and Maheshwari are from the same or similar field of endeavor. Larsson teaches the feature of the prediction accuracy score is continuously or at regular intervals or on demand recalculated so that any changes to the user's behavior or user predictability can be taken into account for future allocation or re-allocation of resources in a virtual environment. Elmroth teaches aggregation of predicted capacity differences where the result is passed to a resource adapter unit. Chang teaches a real time prediction system to capture up-to-date characteristics of provisioning demands over time via an ensemble algorithm. Maheshwari teaches systems for managing storage shares in a virtual environment having a plurality of virtual machines. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Maheshwari pertaining to virtual machine hardware resources with the seasonal prediction models of the combination of Larsson, Elmroth, and Chang.
The motivation for doing so is because guest software expects to operate as if it were running on a dedicated computer rather than in a virtual machine. That is, the guest software expects to control various events and have access to hardware resources on a physical computing system (may also be referred to as a host platform) which may be referred to herein as “host hardware resources”. (Maheshwari ¶ 0025).
Regarding claims 9 and 28, the combination of Larsson, Elmroth, Chang, and Maheshwari teaches all of the limitations of claims 8 and 26, respectively, as described above.
Maheshwari teaches wherein the storage container comprises an area of storage in a storage pool (Maheshwari ¶ 0032 teaches the storage system 108 provides a set of logical storage volumes (also interchangeably referred to as storage pools) to the storage provider 121 and other clients, for example, VMM [(Virtual Machine Monitor)] 106, and clients 116A-116N. Each volume (storage pool) may be configured to store data files (or data containers (storage container)) . . . and any other type of structured or unstructured data) that is managed by a controller virtual machine above a hypervisor executing on a node in the virtualization environment (Maheshwari ¶ 0028 teaches that a host platform 102 interfaces with a virtual machine monitor (VMM) 106, . . . a hypervisor layer provided by VMWare Inc., or any other type (that is, managed by a controller virtual machine above a hypervisor executing on a node in the virtualization environment)), and an advertised size of the storage container is greater than an actual capacity of a storage pool of the virtualization environment (Maheshwari ¶ 0033 teaches From the perspective of one of the client systems, each volume can appear to be a single drive. However, each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space).
Response to Arguments
16.	Applicant’s arguments have been fully considered. Examiner responds below.
17.	Applicant argues the instant claims “are not directed towards an abstract idea and are subject matter eligible.” (Response at pp. 12-20).
Examiner agrees. Because the instant claims recite the features, inter alia, of “training a first prediction model for the first user at least by processing at least a subset of the first usage data for the first user data . . . , wherein the first prediction model and the first usage data reflects seasonality of resource usage of the first user over time,” and “training a second prediction model for the second user at least by processing at least a subset of the second usage data for the first user data,” the claims do not recite a judicial exception and accordingly, are patent eligible. (Claims 1, 13, & 19; See, e.g., Subject Matter Eligibility Examples: Abstract Ideas, Example 39).
Conclusion
18.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
(US Published Application 20130080641 to Lui et al.) teaches a system that may provide VDI (virtual desktop infrastructure) and/or virtual machine optimization which leverages different monitoring and detection technologies and especially the Synapse Agent technology's deep insight into the client OS and application to optimize settings for efficient operation, such as through a GUI of Fig. 3 and described in the accompanying text thereto:

    PNG
    media_image4.png
    703
    1101
    media_image4.png
    Greyscale

(Wong et al., “BoostPred: An Automatic Demand Predictor for the Cloud,” IEEE (2011)) teaches enhancing the predictive power of multi-layer perceptrons by creating boosted ensembles of them to make subsignal predictions to provide a fully automatic demand predictor.
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./Examiner, Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122